Case: 17-13770    Date Filed: 03/16/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-13770
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 8:15-cr-00429-EAK-MAP-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

D’ANGELO BATTIS,

                                                             Defendant-Appellant.
                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                (March 16, 2018)

Before WILSON, JORDAN and BLACK, Circuit Judges.

PER CURIAM:

      Rosanne Brady, appointed counsel for D’Angelo Battis in this appeal, has

moved to withdraw from further representation of the appellant and has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967). Our independent
              Case: 17-13770     Date Filed: 03/16/2018   Page: 2 of 2


review of the record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and Battis’s

convictions and sentences are AFFIRMED.




                                          2